DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 3/22/2022.
No claims have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-30 remain pending in the application, of which claims 16-29 have been withdrawn.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 30, Applicant argues that Bhushan and Frenger do not teach “generating a synchronization signal/physical broadcast channel block (SSB) for the mobile relay using at least one of: a primary synchronization signal (PSS) for mobile relays that is different than a stationary base station PSS, a secondary synchronization signal (SSS) for the mobile relays that is different than a stationary base station SSS, a physical broadcast channel (PBCH) that is different than a stationary base station PBCH, and a demodulation reference signal (DMRS) associated with the PBCH that is different than a stationary base station DMRS.” Applicant asserts that Bhushan describes a UE relay that transmits synchronization signals on the same frequency and the same type as the synchronization signals it receives from the base station. Applicant also asserts that nothing in Bhushan discloses or suggests that transmitting a synchronization signal using a reserved PCI or at a second interval different than the interval it receives it make that synchronization signal different than a stationary base station synchronization signal.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Bushan teaches that UE relays that are active on the access hop may transmit their regular broadcast signals (e.g., Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH), System Information Block (SIB), etc. (Bhushan; [0240], [0248]). Such a broadcast signal including a PSS, SSS, PBCH, SIB, etc. may be broadly reasonably interpreted as a synchronization signal/physical broadcast channel signal that is generated. Bhushan further teaches that UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and/or a PSS/SSS signature sequence utilized by the UE relay at f2 (Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]). At least all of such differences in the transmission of the PSS/SSS/PBCH by relay UEs alone or in various combinations may be broadly reasonably interpreted as the PSS/SSS/PBCH for mobile relays being different than a stationary base station PSS. Bhushan and Frenger may thus be broadly reasonably interpreted as teaching “generating a synchronization signal/physical broadcast channel block (SSB) for the mobile relay using at least one of: a primary synchronization signal (PSS) for mobile relays that is different than a stationary base station PSS, a secondary synchronization signal (SSS) for the mobile relays that is different than a stationary base station SSS, a physical broadcast channel (PBCH) that is different than a stationary base station PBCH, and a demodulation reference signal (DMRS) associated with the PBCH that is different than a stationary base station DMRS. The Examiner would also like to note that the claim limitation “different” is quite broad. For instance, a signal transmitted from one device (e.g., a mobile relay) may be broadly reasonably interpreted as being “different” from a signal transmitted from another device (e.g., a stationary base station). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-13, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2013/0016630, Bhushan hereinafter, provided by Applicant) in view of Frenger et al. (US 2019/0007925, Frenger hereinafter).	Regarding claims 1 and 30, Bhushan teaches a method and an apparatus for wireless communication at a mobile relay (UE relay; Bhushan; Fig. 3; [0230]-[0231]), comprising: 	a memory (As can be seen for instance in at least Fig. 2, a device such as a UE relay may be comprised of a memory; Bhushan; Fig. 2; [0032]-[0035], [0038]-[0041], [0285]-[0287]); and 	at least one processor coupled to the memory (As can be seen for instance in at least Fig. 2, a device such as a UE relay may be comprised of a processor coupled to the memory; Bhushan; Fig. 2; [0032]-[0035], [0038]-[0041], [0285]-[0287]) and configured to: 		generate a synchronization signal/physical broadcast channel signal for the mobile relay (UE relays that are active on the access hop may transmit their regular broadcast signals (e.g., Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH), System Information Block (SIB), etc. Such a broadcast signal including a PSS, SSS, PBCH, SIB, etc. may be broadly reasonably interpreted as a synchronization signal/physical broadcast channel signal that is generated; Bhushan; [0240], [0248]) using at least one of: 			a primary synchronization signal (PSS) for mobile relays that is different than a stationary base station PSS (UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and/or a PSS/SSS signature sequence utilized by the UE relay at f2. At least all of such differences in the transmission of the PSS by relay UEs alone or in various combinations may be broadly reasonably interpreted as the PSS for mobile relays being different than a stationary base station PSS; Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]), 			a secondary synchronization signal (SSS) for the mobile relays that is different than a stationary base station SSS (UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and/or a PSS/SSS signature sequence utilized by the UE relay at f2. At least all of such differences in the transmission of the SSS by relay UEs alone or in various combinations may be broadly reasonably interpreted as the SSS for mobile relays being different than a stationary base station SSS; Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]), 			a physical broadcast channel (PBCH) that is different than a stationary base station PBCH (UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and/or a PSS/SSS signature sequence utilized by the UE relay at f2. At least all of such differences in the transmission of the PBCH by relay UEs alone or in various combinations may be broadly reasonably interpreted as the PBCH for mobile relays being different than a stationary base station PBCH; Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]), or 			a demodulation reference signal (DMRS) associated with the PBCH that is different than a stationary base station DMRS (Because the DMRS is claimed in the alternative, it is not necessary for the cited prior art to teach this limitation given that the prior art teaches at least the above alternative limitations with respect to the PSS, SSS, and PBCH); and 		broadcasting the synchronization signal/physical broadcast channel signal (UE relays that are active on the access hop may transmit their regular broadcast signals (e.g., Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH), System Information Block (SIB), etc. The UE relay may thus be broadly reasonably interpreted as broadcasting the synchronization signal/physical broadcast channel signal; Bhushan; [0240], [0248]).	However, Bhushan does not specifically disclose that the synchronization signal/physical broadcast channel signal is a synchronization signal/physical broadcast channel block (SSB).	Frenger teaches the synchronization signal/physical broadcast channel signal is a synchronization signal/physical broadcast channel block (SSB) (A synchronization signal block (SSB) may include a PSS, SSS, and PBCH. A synchronization signal/physical broadcast channel signal comprised of a PSS, SSS, and PBCH may thus be broadly reasonably interpreted as a synchronization signal/physical broadcast channel block (SSB); Frenger; [0005], [0011]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Frenger regarding discovery signals with the teachings as in Bhushan regarding discovery signals. The motivation for doing so would have been to increase performance by enabling long network discontinuous transmission and increasing paging efficiency (Frenger; [0007], [0013]-[0021]).	Regarding claim 2, Bhushan and Frenger teach the limitations of claim 1.	Bhushan further teaches the mobile relay uses the PSS for the mobile relays that is different than the stationary base station PSS or the SSS for the mobile relays that is different than the stationary base station SSS (UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, and/or a frequency f2 different from the frequency f1 used by the base station. At least all of such differences in the transmission of the PSS or SSS by relay UEs alone or in various combinations may be broadly reasonably interpreted as the PSS or the SSS for mobile relays being different than a stationary base station PSS or SSS; Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]).	Regarding claim 4, Bhushan and Frenger teach the limitations of claim 2.	Bhushan further teaches the mobile relay uses a symbol placement for the PSS or the SSS that is different than a stationary base station symbol placement (A PSS or SSS transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and a PSS/SSS signature sequence utilized by the UE relay at f2 may be broadly reasonably interpreted as using a symbol placement for the PSS or the SSS that is different than the eNB symbol placement (i.e., a stationary base station symbol placement); Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]).	Regarding claim 5, Bhushan and Frenger teach the limitations of claim 2.	Bhushan further teaches the mobile relay uses an SSS sequence that is different than a stationary base station SSS sequence (An SSS transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and a PSS/SSS signature sequence utilized by the UE relay at f2 may be broadly reasonably interpreted as using an SSS sequence that is different than the eNB SSS sequence (i.e., a stationary base station SSS sequence); Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]).	Regarding claim 6, Bhushan and Frenger teach the limitations of claim 1.	Bhushan further teaches the mobile relay uses the PBCH that is different than the stationary base station PBCH (UE relay broadcast signals (e.g., PSS/SSS/PBCH) may be transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and/or a PSS/SSS signature sequence utilized by the UE relay at f2. At least all of such differences in the transmission of the PBCH by relay UEs alone or in various combinations may be broadly reasonably interpreted as the PBCH for mobile relays being different than a stationary base station PBCH; Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]).	Regarding claim 7, Bhushan and Frenger teach the limitations of claim 6.	Bhushan further teaches a physical cell identity (PCI) for the mobile relay is different from a PCI for the stationary base station (One solution for detecting UE relays may involve reserving a number of physical cell identifiers (PCIs) for use by UE relays. A PCI for a mobile relay may thus be broadly reasonably interpreted as being different from a PCI for a stationary base station; Bhushan; [0258]-[0259]).	Frenger further teaches applying scrambling to the PBCH or applying scrambling to the DMRS associated with the PBCH based on the PCI (Scrambling of the physical channels associated with a particular cell may be based on the physical cell identity (PCI), and the physical broadcast channel (PBCH) may be broadly reasonably interpreted as a physical channel associated with such a cell. Scrambling may thus be broadly reasonably interpreted as being applied to the PBCH based on the PCI. The PCI is also described as providing implicit mapping used to determine the DMRS associated with the service area (and thus associated with the PBCH). Scrambling may thus also be broadly reasonably interpreted as being applied to the DMRS associated with the PBCH based on the PCI; Frenger; [0005]-[0007], [0037], [0080], [0108]).	Because Bhushan teaches that mobile relays may have a different PCI than a stationary base station and Frenger teaches applying scrambling to the PBCH or the DMRS associated with the PBCH based on the PCI, the combined teachings of applying scrambling based on a different PCI may be broadly reasonably interpreted as teaching applying scrambling to the PBCH or applying scrambling to the DMRS associated with the PBCH based on the PCI.	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Frenger regarding discovery signals with the teachings as in Bhushan regarding discovery signals. The motivation for doing so would have been to increase performance by enabling long network discontinuous transmission and increasing paging efficiency (Frenger; [0007], [0013]-[0021]).	Regarding claim 8, Bhushan and Frenger teach the limitations of claim 7.	Bhushan further teaches the PCI for the mobile relay is different from the PCI for the stationary base station (One solution for detecting UE relays may involve reserving a number of physical cell identifiers (PCIs) for use by UE relays. A PCI for a mobile relay may thus be broadly reasonably interpreted as being different from a PCI for a stationary base station; Bhushan; [0258]-[0259]).	Frenger further teaches applying scrambling includes at least one of a first function for a scrambling initialization or a second function for applying the scrambling to the PBCH (Scrambling of the physical channels associated with a particular cell may be based on the physical cell identity (PCI), and the physical broadcast channel (PBCH) may be broadly reasonably interpreted as a physical channel associated with such a cell. Such a use of the PCI for scrambling may be broadly reasonably interpreted as a first function for a scrambling initialization. Alternatively, such a use of the PCI for scrambling may also be broadly reasonably interpreted as a second function for applying the scrambling to the PBCH; Frenger; [0005]-[0007], [0037], [0080], [0108]).	Because Bhushan teaches that mobile relays may have a different PCI than a stationary base station and Frenger teaches applying scrambling based on the PCI (i.e., based on at least one of a first function for a scrambling initialization or a second function for applying the scrambling to the PBCH), the combined teachings of applying scrambling based on a different PCI (i.e., based on at least one of a first function for a scrambling initialization or a second function for applying the scrambling to the PBCH) may be broadly reasonably interpreted as teaching the different scrambling includes at least one of a first function for a scrambling initialization or a second function for applying the scrambling to the PBCH that is different than for the stationary base station.	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Frenger regarding discovery signals with the teachings as in Bhushan regarding discovery signals. The motivation for doing so would have been to increase performance by enabling long network discontinuous transmission and increasing paging efficiency (Frenger; [0007], [0013]-[0021]).	Regarding claim 9, Bhushan and Frenger teach the limitations of claim 1.	Bhushan further teaches a physical cell identity (PCI) for the mobile relay is from a PCI pool for the mobile relays that is larger than a stationary base station PCI pool (One solution for detecting UE relays may involve reserving a number of physical cell identifiers (PCIs) for use by UE relays. Such reserved PCIs may be broadly reasonably interpreted as a PCI pool. Because the UE relays and their corresponding reserved PCIs are discussed in a plural manner whereas the eNB is discussed in a singular manner, the number of UE relays using reserved PCIs (and thus the PCI pool for the mobile relays) may be broadly reasonably interpreted as being larger than a stationary base station PCI pool; Bhushan; [0258]-[0259]).	Regarding claim 10, Bhushan and Frenger teach the limitations of claim 9.	Bhushan further teaches the PCI pool for the mobile relays includes a set of SSS sequences that is larger than a stationary base station set of SSS sequences (UE relays may transmit synchronization signals (e.g., PSS/SSS and potentially PBCH) using these reserved PCIs. Because the PCI pool for multiple mobile relays may be broadly reasonably interpreted as being larger than a PCI pool for a singular eNB as was discussed above with regard to claim 9, such SSS sequences transmitted using such a larger number of reserved PCIs may be broadly reasonably interpreted as being larger than an SSS sequence transmitted by a singular eNB; Bhushan; [0258]-[0259]).	Regarding claim 11, Bhushan and Frenger teach the limitations of claim 9.	Bhushan further teaches the PCI for the mobile relay is indicated based on the PSS, the SSS, and at least one of the PBCH or the DMRS (UE relays may transmit synchronization signals (e.g., PSS/SSS and potentially PBCH) using these reserved PCIs. The PCI for the mobile relay may thus be broadly reasonably interpreted as being indicated based on the PSS, the SSS, and at least one of the PBCH or the DMRS; Bhushan; [0258]-[0259]).	Regarding claim 12, Bhushan and Frenger teach the limitations of claim 9.	Frenger further teaches the PCI for the mobile relay is indicated based on the PSS, the SSS, and an additional synchronization signal (The PCI may be indicated by the PSS, the SSS, and the Third Synchronization Signal (TSS), which may be broadly reasonably interpreted as an additional synchronization signal. The PCI for the mobile relay may thus be broadly reasonably interpreted as being indicated based on the PSS, the SSS, and an additional synchronization signal; Frenger; [0037], [0080], [0108]).	Regarding claim 13, Bhushan and Frenger teach the limitations of claim 12.	Frenger further teaches scrambling for the PBCH or the DMRS is based on the PCI indicated by the PSS, the SSS, and the additional synchronization signal (The PCI may be indicated by the PSS, the SSS, and the Third Synchronization Signal (TSS), which may be broadly reasonably interpreted as an additional synchronization signal. The PCI for the mobile relay may thus be broadly reasonably interpreted as being indicated based on the PSS, the SSS, and an additional synchronization signal. Scrambling of the physical channels associated with a particular cell may be based on the physical cell identity (PCI), and the physical broadcast channel (PBCH) may be broadly reasonably interpreted as a physical channel associated with such a cell. Scrambling may thus be broadly reasonably interpreted as being applied to the PBCH based on the PCI. The PCI is also described as providing implicit mapping used to determine the DMRS associated with the service area (and thus associated with the PBCH). Scrambling may thus also be broadly reasonably interpreted as being applied to the DMRS associated with the PBCH based on the PCI. Scrambling for the PBCH or the DMRS may thus be broadly reasonably interpreted as being based on the PCI indicated by the PSS, the SSS, and the additional synchronization signal; Frenger; [0037], [0080], [0108]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2013/0016630, Bhushan hereinafter, provided by Applicant) and Frenger et al. (US 2019/0007925, Frenger hereinafter) in view of Berggren et al. (US 2017/0373812, Berggren hereinafter, provided by Applicant).	Regarding claim 3, Bhushan and Frenger teach the limitations of claim 2.	Bhushan further teaches the mobile relay uses a PSS sequence that is different than a stationary base station PSS sequence (A PSS transmitted differently than broadcast signals from the eNB, such as using at least physical cell identifiers (PCIs) reserved for UE relays, subframes reserved for UE relays, different periodicities from the eNB, a frequency f2 different from the frequency f1 used by the base station, and a PSS/SSS signature sequence utilized by the UE relay at f2 may be broadly reasonably interpreted as using a PSS sequence that is different than the eNB PSS sequence (i.e., a stationary base station PSS sequence); Bhushan; [0240], [0248], [0258]-[0259], [0261]-[0263]).	However, Bhushan and Frenger do not specifically disclose the PSS sequence being based on at least one of: 	an initialization of a register, 	a mapping of the register to a physical sequence, or 	a registry update rule.	Berggren teaches the PSS sequence being based on at least one of: 	an initialization of a register (Synchronization signal sequences may be derived or obtained by manipulation of the PSS or SSS sequences, including by using initialization values of shift registers; Berggren; [0149]), 	a mapping of the register to a physical sequence (Synchronization signal sequences may be derived or obtained by manipulation of the PSS or SSS sequences, including by using initialization values of shift registers. The use of such an initialization value of a shift register to create a synchronization signal sequence transmitted over physical resources may be broadly reasonably interpreted as a mapping of the register to a physical resource; Berggren; [0149]), or 	a registry update rule (Synchronization signal sequences may be derived or obtained by manipulation of the PSS or SSS sequences, including by using initialization values of shift registers. Without more explanation defining what a “registry update rule” entails, the use of such an initialization value of a shift register (i.e., a registry) to create a synchronization signal sequence (i.e., an “update rule”) transmitted over physical resources may be broadly reasonably interpreted as a “registry update rule”; Berggren; [0149]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Berggren regarding discovery signals with the teachings as in Bhushan and Frenger regarding discovery signals. The motivation for doing so would have been to increase performance by reducing waste of resources, reducing time required to receive data, and increasing spectral efficiency (Berggren; [0009]-[0013]).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (US 2013/0016630, Bhushan hereinafter, provided by Applicant) and Frenger et al. (US 2019/0007925, Frenger hereinafter) in view of Zheng et al. (US 2021/0360558, Zheng hereinafter).	Regarding claim 14, Bhushan and Frenger teach the limitations of claim 1.	Bhushan further teaches the relay may be a mobile relay (UE relay; Bhushan; Fig. 3; [0230]-[0231]).	However, Bhushan and Frenger do not specifically disclose the relay transmits the SSB using at least one raster frequency from a set of raster frequencies for mobile relays.	Zheng teaches the relay transmits the SSB using at least one raster frequency from a set of raster frequencies for relays (An access network device (which may be a relay as is disclosed in at least paragraph [0114]) may transmit a synchronization signal block at a frequency domain position indicated by a synchronization raster. As can be seen for instance in at least paragraph [0248], such a synchronization raster may be defined for instance by the equation N*1200 kHz+M*50 kHz+Offset kHz, which may be broadly reasonably interpreted as representing a set of raster frequencies. The relay may thus be broadly reasonably interpreted as teaching that the relay transmits the SSB using at least one raster frequency from a set of raster frequencies for relays; Zheng; [0114], [0248]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zheng regarding discovery signals with the teachings as in Bhushan and Frenger regarding discovery signals. The motivation for doing so would have been to increase performance by improving data transmission reliability (Zheng; [0005]-[0008]).	Regarding claim 15, Bhushan, Frenger, and Zheng teach the limitations of claim 14.	Bhushan further teaches the relay may be a mobile relay (UE relay; Bhushan; Fig. 3; [0230]-[0231]).	Zheng further teaches the at least one raster frequency is based on a raster offset in frequency for the mobile relays (An access network device (which may be a relay as is disclosed in at least paragraph [0114]) may transmit a synchronization signal block at a frequency domain position indicated by a synchronization raster. As can be seen for instance in at least paragraph [0248], such a synchronization raster may be defined for instance by the equation N*1200 kHz+M*50 kHz+Offset kHz, which may be broadly reasonably interpreted as being based on a raster offset in frequency. The at least one raster frequency may thus be broadly reasonably interpreted as being based on a raster offset in frequency for the mobile relays; Zheng; [0114], [0248]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zheng regarding discovery signals with the teachings as in Bhushan and Frenger regarding discovery signals. The motivation for doing so would have been to increase performance by improving data transmission reliability (Zheng; [0005]-[0008]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474